Madsen, C.J.
¶39 (concurring in the result) — I concur in the result reached by the lead opinion and the concurrence. I write separately, however, because these opinions expand or adopt warrant exceptions that I believe are inconsistent with article I, section 7 of the Washington Constitution. Instead, I would hold that the initial motel registry search was legal and overrule State v. Jorden, 160 Wn.2d 121, 156 P.3d 893 (2007).
*551Discussion
¶40 Article I, section 7 states that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Const, art. I, § 7. We have stated that these privacy protections apply more broadly than those under the Fourth Amendment to the United States Constitution. State v. Ladson, 138 Wn.2d 343, 348, 979 P.2d 833 (1999). Although we have acknowledged “a few ‘jealously and carefully drawn exceptions’ to the warrant requirement,” the lead opinion and the concurrence would expand these exceptions beyond what has been recognized under our constitution. State v. Reichenbach, 153 Wn.2d 126, 131, 101 P.3d 80 (2004) (internal quotation marks omitted) (quoting State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996)).
¶41 I have several concerns about the approaches taken by the lead opinion and the concurrence based on our prior decisions. First, the lead opinion expands the community caretaking doctrine. Historically, we have applied this doctrine only in instances where an officer’s initial presence was based on a belief that someone needed aid or assistance. See, e.g.,Kalmas v. Wagner, 133 Wn.2d 210, 217, 943 P.2d 1369 (1997) (petitioners called 911 asking for police assistance and invited a deputy into a residence); State v. Lawson, 135 Wn. App. 430, 435, 144 P.3d 377 (2006) (deputies responded to an anonymous call reporting a strong chemical odor coming from a residence); State v. Menz, 75 Wn. App. 351, 354, 880 P.2d 48 (1994) (officers responded to a report of domestic violence and discovered the front door open and the lights and TV on but received no response to their knocks). However, in this case the only reason the police were at Christopher Smith’s door is because of the “search” of the motel registry. The lead opinion does not cite any case where this court has applied the community caretaking doctrine when the officer’s initial presence is so tainted. I hesitate to apply this doctrine *552here because it will seriously undermine the protections of article I, section 7.
¶42 The concurrence’s use of the attenuation doctrine is equally concerning because we have not explicitly adopted it under article I, section 7. State v. Eserjose, 171 Wn.2d 907, 919, 259 P.3d 172 (2011). Further, this doctrine requires a balancing of factors, including speculation of the witness’ free will to testify and the deterrent effect of the exclusionary rule. We have stated that “the balancing of interests should not be carried out when evidence is obtained in violation of a defendant’s constitutional rights.” State v. Winterstein, 167 Wn.2d 620, 632-33, 220 P.3d 1226 (2009) (quoting State v. Bonds, 98 Wn.2d 1, 10-11, 653 P.2d 1024 (1982)). In Winterstein, we compared the independent source and inevitable discovery doctrines and recognized that the independent source doctrine does not rely on any balancing of interests prior to the exclusion of unlawfully obtained evidence. Id. at 634. In contrast, the inevitable discovery doctrine, which Winterstein rejected, requires speculation and fails to adequately protect privacy rights. Id. The same concerns in Winterstein are present with the attenuation doctrine, which relies on speculation and a balancing of factors before excluding evidence. It is inconsistent with our analysis in Winterstein to adopt the attenuation doctrine while rejecting the inevitable discovery doctrine when both implicate similar article I, section 7 interests.
¶43 Further, this court has previously suggested that the testimony of a witness discovered through an illegal search is not admissible unless knowledge of the witness is gained through an independent source. State v. O’Bremski, 70 Wn.2d 425, 428-30, 423 P.2d 530 (1967) (noting that several courts have held the testimony of a witness discovered as a result of an illegal search is not admissible, but determining that the witness there could testify because knowledge of her came from an independent source). Here, the evidence was not lawfully obtained by a source independent of the *553unlawful action, and so the independent source doctrine does not apply. We should not now adopt the attenuation doctrine to reach a desired result, when case law suggests otherwise.
¶44 Instead, we should reconsider whether the search was illegal in the first place. I believe our decision in Jorden was wrong and harmful, as I articulated in my dissent. Jorden, 160 Wn.2d at 135-40 (Madsen, J., dissenting). As a result, it is unsurprising that a case such as this could arise. Indeed, the resulting search by police was of the very type Jorden was intended to prevent and that the lead opinion now seeks to validate. Jorden should be overruled. Accordingly, it is unnecessary to engage in an analysis of warrant exceptions under the exclusionary rule.
¶45 As Justice Chambers notes, the facts in this case are reprehensible. However, we should not expand the well settled exceptions to the warrant requirement in order to reach a desirable result. I would overrule Jorden and uphold the Court of Appeals’ decision on the basis that the initial motel registry search was legal.